         Case 2:19-cv-00071-wks Document 139 Filed 07/26/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF VERMONT

ALBIN MELI,                                   )
CHARLIE MELI, and                             )
JEREMIE MELI,                                 )
            Plaintiffs,                       )
                                              )
v.                                            )       Civil Action No. 2:19–CV–71
                                              )
CITY OF BURLINGTON, VERMONT                   )
                                              )
BRANDON DEL POZO,                             )
INDIVIDUALLY AND IN HIS                       )
OFFICIAL CAPACITY AS CHIEF                    )
OF POLICE FOR THE CITY OF                     )
BURLINGTON, VERMONT                           )
                                              )
JASON BELLAVANCE,                             )
INDIVIDUALLY AND IN HIS                       )
OFFICIAL CAPACITY AS A POLICE                 )
OFFICER FOR THE CITY OF                       )
BURLINGTON, VERMONT                           )
                                              )
CORY CAMPBELL                                 )
INDIVIDUALLY AND IN HIS                       )
OFFICIAL CAPACITY AS A POLICE                 )
OFFICER FOR THE CITY OF                       )
BURLINGTON, VERMONT,                          )
                                              )
               Defendants.                    )


                                DISCOVERY CERTIFICATE

       I, Barbara R. Blackman, Esq. attorney for the Defendants, certify that on this date, I served:
(1) Subpoena to Testify at a Deposition in a Civil Action to Danielle Trout; and (2) Notice of
Deposition of Danielle Trout; on the counsel of record by electronic mail as follows:

                                     Evan Chadwick, Esq.
                                  Chadwick & Spensley, PLLC
                                   evan@chadwicklawvt.com
        Case 2:19-cv-00071-wks Document 139 Filed 07/26/21 Page 2 of 2




DATED at Burlington, Vermont, this 26th day of July, 2021.

                                                 CITY OF BURLINGTON, POLICE CHIEF
                                                 BRANDON DEL POZO, POLICE
                                                 OFFICER JASON BELLAVANCE, AND
                                                 POLICE OFFICER CORY CAMPBELL

                                          By:    /s/ Barbara R. Blackman, Esq.
                                                 Barbara R. Blackman, Esq.
                                                 Lynn, Lynn, Blackman & Manitsky, P.C.
                                                 Counsel for Defendants
                                                 76 St. Paul St., Suite 400
                                                 Burlington, VT 05401
                                                 (802) 860-1500
                                                 bblackman@lynnlawvt.com
